DETAILED ACTION
	
Remarks
This communication is in responsive to the Response filed 07-29-2021. Claims 1-12 and 16-19 are currently pending. Claims 1 and 16-19 have been amended. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Michael G. Raucci (Reg. No. 61,444) on 10-20-2021. 
Claim 4 has been amended; Claim 8 has been canceled: 
4. 	(Currently Amended) A method of producing the non-aqueous electrolyte secondary battery according to claim 1, the method comprising the steps, in the sequence set forth, of: 
placing the electrode array comprising the positive electrode, the negative electrode, and the separator in a casing; 
impregnating the electrode array with a cellulose nanofiber solution to provide a state in which the electrode array is immersed in the cellulose nanofiber solution, the cellulose 
maintaining the state in which the electrode array is immersed in the cellulose nanofiber solution for a predetermined period of time; and 
after the predetermined period of time, injecting the electrolyte solution into the casing, 
the cellulose nanofiber content rate of the cellulose nanofiber solution being not lower than 4 mass % of the amount of the ionic liquid. 

8. 	(Canceled) 

Allowable Subject Matter
Claims 1-7, 9-12 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art (US 2019/0074499] teaches a battery separator that comprises cellulose nanofibers disposed in the pores of the separator material (paragraphs 23, 31-34) but fails to teach or fairly suggest that the cellulose nanofibers link the inner walls of the positive electrode pores, the negative electrode pores, and the separator pores as claimed (see Remarks filed 03-30-2021 and 07-29-2021). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729